Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Upon review of the application and search performed the election requirement dated 1/14/2021 has been withdrawn due to the lack of prior art that shows the acoustic data collection.  
Claims 21-27 are rejoined and will be examined in the current office action.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10197674 . Although the claims at issue are not identical, they are not patentably distinct from each other because the positioning and identification of registration target for the purpose of defining a 3D point cloud of a planar surface that is targeted is shown by both the current application and by the 10197674 patent.
Claims of current application
Claims of 10197674
10
1

1
12
8
13
1
14
1
15
2
16
NA
17
5
18
6
19
7
20
8
21
17
22
17
23
17
24
18
25
NA
26
19
27
21
28
1
29
1
30
1
31
8
32
17
33
18

19
35
NA



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miller (Acoustic Detection and Monitoring for Transportation Infrastructure Security).
Referring to claim 28, Miller shows a method for registering underwater acoustic data sets, the method comprising:
collecting a plurality of acoustic data sets, each data set incorporating at least a portion of at least one of one or more registration targets within a field of data collection at an underwater location, wherein the one or more registration target(s) are visible from each location within a data collection range (see figure 10 note the registration target noted as the target); and
registering the plurality of data sets by aligning at least one of the one or more registration targets forming a part of each data set (see figure 11 Note the reference targets are tracked at registered creating a plurality of data sets).
.
Allowable Subject Matter
Claim 16, 25, and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645